DETAILED ACTION
	This is the second office action for US Application 17/038,045 for a Handheld Gimbal.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 12 October 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5, 11, 12,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,458,963 to Choi et al.  Regarding claim 1, Choi et al. discloses a handheld gimbal comprising a handle.  The handle comprises a grip portion (12) and a rotating portion (14, 20, 24) rotatably connected to the grip portion (via 16, 18).  The grip portion and the rotating portion are positioned along a vertical line (the imaginary line through 18… see col. 5, lines 11-15) at a first attitude.  There is stabilizer (36) mounted at the rotating portion and positioned distal from the grip portion, the stabilizer being configured to carry an imaging assembly.
The rotating portion is configured to drive the stabilizer to rotate relative to the grip portion about a rotation axis to switch the handheld gimbal from the first attitude to the second attitude, and the rotation axis is approximately perpendicular to the vertical line (see col. 5, lines 20-24).
Regarding claim 3, the rotating portion and the grip portion are pivotally connected through a rotating shaft (16) provided at the rotating portion or the grip portion.  Regarding claim 4, an angle of rotation that switches the handheld gimbal from the first attitude to the second attitude is approximately 90 degrees.
Regarding claim 5, a first fitting surface is formed at an end of the grip portion proximal to the rotating portion, a second fitting surface corresponding to the first fitting surface is formed on the rotating portion, and the first fitting surface is fitted with the second fitting surface (the surfaces of 14, 16, and 20 engage).
Regarding claim 11, the second attitude corresponds to a horizontal imaging mode, in which the imaging assembly and the rotating portion are positioned along a same horizontal line (the assembly held by 36 and the part of 24 receiving 26 are .

Allowable Subject Matter
Claims 2, 6-10, 13-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0053680 to Fromm
US 9791767 to Ye
US 10315781 to Zhao
US 7563038 to Hershenzon
US 6697118 to Zadok
US 5098182 to Brown
US 5021813 to Corrales
US 6707501 to McKay
US 10394107 to Wang.
The above prior art discloses various gimbals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632